 In the MatterofMONOGRAM PICTURES CORPORATIONandAMERICANFEDERATION OF LABORCase No. R-3746SUPPLEMENTAL DECISIONANDORDEROctober 28, 191On May 26, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding'Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 22, 1942, under the direction and supervision ofthe Regional Director for the Fourteenth Region (St. Louis, Mis-souri).On June 23, 1942,, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties an Election Report on the ballot.No objections to the con-duct of the ballot or the Election Report have been filed by any of theparties.-The Regional Director reported that at the time of the election,only one name appeared on the eligibility list and that no ballotswere cast in the election. Inasmuch as only one employee at thetime of the election was within the unit found to be appropriate here-tofore, and no -ballots were cast in the election, we shall dismiss thepetition.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 9 and 10, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamendedIT Is HEREBY ORDERED that the petition for investigation and certifi-cation of employees of Monogram Pictures Corporation, St. Louis,Missouri, filed by American Federation of Labor, be, and it hereby is,dismissed. `141 N. LR. B. 307.45 N. L.R B, No. 18.90